Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2 and 4 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. WO 20144003487 A1 (Ahn) in view of Inagaki et al. JP 2008106418 A (Inagaki) and further in view of Wang CN 106480581 A (Wang) and Li CN 105271261 A (Li).  English abstract and Machine Translation of the WO, CN and JP references are relied upon herein.
Considering claims 1 – 10, Ahn teaches a high-strength polyester fiber for seat belts, and more particularly, said polyester fiber is used in the production of a seat belt having excellent shock-absorbing properties and significantly improved wear resistance, heat resistance, and tension retention even at a density of 260 fibers/inch. Further, Ahn teaches that the effect of lubricity and wear resistance (abrasion) is achieved by the application of paraffin lubricant [Abstract]. Furthermore, Ahn does not specifically recognize that the treatment comprises silicon dioxide aerogel, nor antioxidant agent. However, Inagaki teaches a polyester fiber for seat belts characterized by high strength, small change in entanglement before and after woven in a high density in a needle loom, excellent in strength retention and process passage rate of raw yarn, and good entanglement characteristics [Abstract]. Further, Inagaki teaches that said polyester fiber for seat belts comprises additives, such as particles of dulling agents, stabilizers such as antioxidants, light stabilizers, ultraviolet absorbers, electric resistance. Therefore, it would have been obvious to one of skill in the art before the effective filing date of the instant application to include antioxidant additives as taught by Inagaki to Ahn’s lubricating treatment when it is desired to provide the belt with stabilized properties. 
Ahn in combination with Inagaki does not recognize the treatment of the fiber with silicon dioxide aerogel or SDA. However, Wang teaches the treatment of polyester fibers with SDA to provide fabrics made of said fibers with improved anti-tearing performance and wearability. Therefore, it would have been obvious to one of skill in the art before the effective filing date of the instant application to include SDA as taught by Wang to Ahn’s lubricating treatment when it is desired to provide the belt with improved anti-tearing and wearability properties. Further, Wang does not recognize the claimed properties for the SDA. However, Li teaches a hydrophobic SDA and a method for its preparation, said SDA having a diameter beads between 10 microns and 10 millimeters, a porosity of 40 – 99.5 %, surface area of 100 – 1500 m2/g, and density of 0.01 – 0.75 g/cm3. Further, Li teaches that the method is simple, low cost and is easy for industrial production of preparing silicon dioxide aerogel beads. Therefore, it would have been obvious to one of skill in the art before the effective filing date of the instant application to select Li’s SDA as the material to treat Ahn’s fibers when it is desired to use a low cost material. 
Moreover, as to the amounts for the SDA, antioxidant agent and paraffin lubricant, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize said amounts since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed amounts are critical and has unexpected results. In the present invention, one would have been motivated to optimize the amounts of each component motivated by the desire to optimize the abrasion and lubricity properties.  
As to the abrasion resistance against the ASTM D3884 specification, this property is considered to be inherent to the product suggested by the prior art because the material in the product of this application and the product suggested by the prior art the same. 

Claims 3 and 10, are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. WO 20144003487 A1 (Ahn) in view of Inagaki et al. JP 2008106418 A (Inagaki) and further in view of Wang CN 106480581 A (Wang), Li CN 105271261 A (Li) and Kling WO 2008/055643 A1 (Kling).  English abstract and Machine Translation of the WO, CN and JP references are relied upon herein.

Considering claims 3 and 10, Ahn in view of Inagaki, Wang and Li is relied upon as set forth above in the rejection of cliam1. Further, said prior art combination does not recognize that the paraffin lubricant has a molecular weight and heat resistance as claimed. However, Kling teaches a lubricant composition characterized in that comprises low and high molecular weight paraffin oils [Abstract and Clm. 6]. Further, said composition has a melt temperature of 170 degrees C. (therefore, heat resistance of 290-300 degrees C). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to pursue the known options within his or her technical grasp, and select high molecular weight paraffin oils (3000 – 10000 Mw) as it would be choosing from a finite number of identified, predictable solutions (high or low Mw paraffin oils), with a reasonable expectation of success, when it is desired to provide the treatment with good lubricity. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786




/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786